ITEMID: 001-96766
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: CYWONIUK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: The applicant, Mr Sergiusz Cywoniuk, is a Polish national who was born in 1941 and lives in Warsaw. He was represented before the Court by Ms N. Ołowska-Zalewska, a lawyer practising in Warsaw. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is a retired professional soldier. In 1979 the Military Housing Agency (Wojskowa Agencja Mieszkaniowa) decided to allocate him military accommodation (kwatera) in Białystok. The lease was signed by the applicant, but his wife and three children had the right to live in the flat.
In 1998 the applicant moved out from the flat and started divorce proceedings. It appears that his wife changed the locks in the flat and continued to occupy it with one of their children.
On 16 June 2000 the couple divorced. Afterwards, the applicant officially changed his registered address (wymeldowanie) and moved to Warsaw.
In 2002 the applicant remarried.
On 14 February 2002 the applicant gave notice to the Agency informing it that he wished to terminate the lease.
His former wife and son continued to live in the disputed flat. They refused to leave it and the applicant’s former wife stopped paying the rent. It appears that subsequently the Agency instituted enforcement proceedings against the applicant. Given the debt accumulated by the applicant’s former wife, after she had stopped paying the rent, the Agency attempted to allocate a smaller flat to the applicant so he would vacate the accommodation. However, the applicant’s former wife refused to leave the flat and the decision ordering the occupants to leave the flat was stayed on 17 March 2004.
On several occasions the applicant complained to the Military Housing Agency and he received replies on 29 August 2001, 19 February 2002 and 17 February 2003. In each of those letters the Agency referred to section 28 of the Armed Forces of the Republic of Poland Accommodation Act of 22 June 1995 (Ustawa z dnia 22 czerwca 1995 o zakwaterowaniu Sił Zbrojnych RP) (“the Armed Forces Accommodation Act”) and informed the applicant that the Agency was not competent to terminate the lease of the flat in question.
On 26 September 2001 the applicant received a letter from the Ombudsman. In his extensive reply the Ombudsman stated that the legal situation of divorced spouses who occupied military accommodation together was governed by section 28 of the Armed Forces Accommodation Act. This section provided that in case of divorce the former spouses could still live in the accommodation, with the exception of accommodation located in the buildings specified in Article 55(2)(1-3). The Ombudsman then stated:
“If the military accommodation occupied by the divorced spouses belongs to one of the [categories listed in section 55(2)(1-3)], it is possible to terminate their lease (rozkwaterowac) under section 28(2) of the Armed Forces Accommodation Act. However, in cases outside [the above categories] the divorced spouses cannot, under the rules, seek to terminate the lease....
In the above-cited law there is no provision for the removal of a troublesome divorced spouse. In particular, in the cases examined above, there are no provisions that would authorise the Agency to issue an administrative decision terminating a lease. There is also no legal ground for requesting the eviction of a former spouse from the flat they occupied together....
In the Ombudsman’s opinion such a situation, in which the legislator has excluded a certain group of citizens from the judicial system by not granting them active procedural rights (czynna legitymacja procesowa), infringes the constitutional right of access to a court (Article 45 § 1 of the Constitution of the Republic of Poland) and the right to a fair trial guaranteed by the [Convention] (Article 6 § 1)..”
The Ombudsman further informed the applicant that, according to the Supreme Court’s resolution of 28 June 2000, section 33(3) of the Law of 2 July 1994 on the Lease of Dwellings and Housing Allowances (Ustawa o najmie lokali mieszkalnych i dodatkach mieszkaniowych), (“the 1994 Act”) applied to the eviction of a divorced spouse from military accommodation. The Ombudsman stated as follows:
“The particular regulation of the situation of the spouse of a professional soldier, similarly to that of a lease in civil law, is such that his or her entitlement does not terminate with the divorce. It means that the loss of this entitlement [to use the military accommodation granted to the professional soldier] can occur only under section 33(3) of [1994 Act]. Under this provision, a tenant may institute proceedings for eviction of a divorced spouse if his or her excessively reprehensible behaviour (rażąco naganne zachowanie) makes cohabitation impossible... It is for a court examining a particular claim for eviction to interpret this provision ...”
Apparently in 2002 the applicant instituted civil proceedings against his former wife in which he sought reimbursement of the rent she had failed to pay since 1998 but which had been deducted from his old-age pension. It is not clear what transpired in those proceedings.
On 24 June 2003 the Agency allocated to the applicant a smaller flat and requested him to vacate the military accommodation which his former wife had been occupying. The applicant’s wife appealed against the decision. It was finally upheld by the Supreme Administrative Court on 8 May 2007.
In August 2007 the applicant’s former wife paid the Agency the debt for the rent for the flat she had been occupying.
On 12 December 2007 the Agency evicted the applicant’s wife and their son from the flat in question. Apparently the eviction was carried out under sections 44 and 45 of the New Armed Forces Accommodation Act. The flat has been vacated. Subsequently, the Agency offered the applicant a substitute flat. However it appears that to date he has not accepted one.
Section 28 of the Armed Forces Accommodation Act provides:
“1. In the event of divorce, spouses living in military accommodation can continue living in the accommodation, with the exception of accommodation in the buildings described in section 55(2)(1-3).
2. When the accommodation occupied is in a building as described in section 55(2)(1-3):
(1) the divorced spouses are entitled to:
(a) military accommodation for a professional soldier or a military pensioner,
(b) a flat in exchange, within the meaning of the Law on the Lease of Dwellings and Housing Allowances, for a former spouse of the person described in (a) ...
3. Separate military accommodation will not be given to a divorced professional soldier or to a military pensioner ... who on the date when the divorce becomes final is occupying accommodation not located in the buildings listed in section 55(2)(1-3) unless there are circumstances as set out in paragraph 4.
4. If the living area of the accommodation occupied is smaller than the minimum area to which the person is entitled, the head of the local branch of the Agency, on the date the divorce becomes final, shall assign in exchange to the divorced spouses accommodation that reflects their joint entitlement, or pay a monetary equivalent ... in an amount which reflects the lack of ... living space.
5. In the cases described in 3 and 4 above the accommodation occupied may be exchanged by the parties themselves. In such cases, the head of the local branch of the Agency shall assign the military accommodation or enter into a lease with a designated person.”
Section 55(2)(1-3) of the Armed Forces Accommodation Act listed three categories of military accommodation in which it was possible to terminate the lease under section 28 (2). Those are:
1. accommodation in buildings on closed military land,
2. accommodation which is allocated, by a decision of the director of the district office of the Military Housing Agency, to the whole or a part of the staff of a certain military unit,
3. function-related accommodation.
On 28 June 2000 the Supreme Court gave a resolution III CZP 15/00 in which it considered that section 33 (3) of the 1994 Act should apply to a civil action for eviction against a former spouse of a professional soldier. The 1994 Act was repealed by the Act of 21 June 2001 on the Protection of the rights of tenants, housing resources of municipalities and amendments to the Civil Code (Ustawa o ochronie praw lokatorów, mieszkaniowym zasobie gminy i o zmianie Kodeksu cywilnego) (“the 2001 Act”). However, it contains an analogous regulation in section 13 (2) which allows eviction of a divorced spouse if his or her excessively reprehensible behaviour makes cohabitation impossible.
On 1 July 2004 the Armed Forces Accommodation Act was substantially amended and section 28 was repealed (the “new Armed Forces Accommodation Act”). Sections 44 and 45 of the new Armed Forces Accommodation Act open the possibility of the forcible eviction of a person who has not been a soldier but who has remained in military accommodation. They also provide for the possibility of seeking a court ruling in cases where the person subject to eviction belongs to one of the protected categories (for example a pregnant woman or a disabled person).
The new Armed Forces Accommodation Act also explicitly excludes the application of the 2001 Act to matters related to military accommodation.
On 21 December 2006 the Supreme Court gave a resolution IIICZP 131/2006 in which it found that a civil action by a professional soldier against his former wife was possible if the soldier had been granted the military accommodation prior to the date on which section 28 of the Armed Forces Accommodation Act lost its force and if the civil action had been brought after that date. The court however refused to specify which provision of the domestic law should be the legal basis for such an action, finding that the question put to it had been worded too vaguely.
